Citation Nr: 1518151	
Decision Date: 04/28/15    Archive Date: 05/05/15

DOCKET NO.  13-23 783	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to accrued benefits, to include death pension benefits and whether the appellant is a proper claimant.  


ATTORNEY FOR THE BOARD

K. Anderson, Associate Counsel 


INTRODUCTION

The Veteran had active military service from May 1918 to December 1918.  The Veteran died in March 1970.  The Veteran's wife died in September 2009, prior to adjudication of her claim.  The Appellant is the Veteran's daughter.  

This claim comes to the Board of Veterans' Appeals (Board) from a June 2010 determination of Department of Veterans Affairs (VA) VAROIC in Philadelphia, Pennsylvania.  Jurisdiction over this claim has been subsequently transferred to the Regional Office (RO) in Winston Salem, North Carolina.  

The RO characterized the issue as whether the estate of the widow of the Veteran was entitled to death pension benefits with aid and attendance.  The initial threshold matter here, and in any claim for VA benefits, is whether the appellant is a proper claimant for the benefit sought.  The claim has therefore been recharacterized to specifically to include the issue of whether there is a qualified claimant.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Prior to adjudicating this claim on the merits, the Board has determined there is a threshold question that needs to be determined.  

As the original Appellant, the wife of the Veteran, died prior to the adjudication of her claim, the RO must determine whether there is a qualified claimant, to include the Veteran's daughter.  For instance, if the Veteran's daughter bore the last expenses of sickness and burial, she may be able to receive accrued benefits to reimburse this amount.  The RO has not adjudicated this issue and accordingly the claim must be remanded.

Accordingly, the case is REMANDED for the following action:

1.  Conduct any development deemed necessary and then adjudicate the issue of whether the appellant is a proper claimant.  For example, request any relevant information from the Appellant regarding any expense she may have borne related to the last sickness and burial of the Veteran's widow.  

2.  Thereafter, readjudicate the claims with application of all appropriate laws and regulations, including consideration of any additional information obtained as a result of this remand.  If the decision with respect to any of the claims remains adverse to the Appellant, she must be furnished a supplemental statement of the case and afforded a reasonable period of time to respond.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
H. SEESEL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




